Order entered January 6. 2021




                                     In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                              No. 05-20-01003-CR

                       DAVID ISAAC CANTU, Appellant

                                       V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 283rd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F20-36592-T

                                    ORDER

      The reporter’s record was due on November 14, 2020. When it was not filed,

we notified court reporter Vearneas Faggett by postcard dated November 19, 2020

and directed her to file the record by December 19, 2020. To date, the reporter’s

record has not been filed.

      We ORDER court reporter Vearneas Faggett to file the reporter’s record by

February 1, 2021.
      We DIRECT the Clerk to send copies of this order to the Honorable Lela

Mays, Presiding Judge, 283rd Judicial District Court; Vearneas Faggett, official

court reporter, 283rd Judicial District Court; and to counsel for all parties.




                                               /s/    ROBERT D. BURNS, III
                                                      CHIEF JUSTICE